Citation Nr: 1449868	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the January 2004 rating decision denying entitlement to service connection for a neck disability should be revised on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to September 30, 2010, for service connection for a left knee disability on the basis of CUE in the January 2004 rating decision denying service connection for left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to June 1997 and from October 1997 to June 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  Unfortunately, a transcript of the hearing cannot be produced.  The Veteran was informed of this and his options for another Board hearing.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.  

In March 2013, the Veteran notified the RO that he wished to withdraw from his appeal the issue of entitlement to service connection for right hip pain on the basis of CUE.  The Board will limit its consideration accordingly.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an earlier effective date for the grant of service connection for left knee disability is addressed in the REMAND that follows the below ORDER.



FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 2004, the RO denied entitlement to service connection for a neck condition.

2.  The Veteran alleges that there is CUE in the January 2004 rating decision because the RO erroneously delayed his VA examination for several months after he filed his service connection claim.   


CONCLUSION OF LAW

The Veteran has not alleged a valid claim of CUE in the January 2004 rating decision that denied entitlement to service connection for a neck disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As an initial matter, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Legal Criteria

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14; see also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision). 

As a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

Significantly, with respect to the third prong of the test, the Board notes that, in Berger v. Brown, 10 Vet. App. 166  (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998).  Indeed, in Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234. 

Service connection can be granted on a direct basis for a disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Arthritis can be service connected on a presumptive basis if it manifests to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 
      
      Factual Background and Analysis

The Veteran was discharged from service in June 2002 and filed a claim for service connection for a neck disability in March 2003.  His service treatment records are silent for evidence of a neck disability.

The Veteran reported in September 2002 that he had experienced neck pain for two to three years and that he thought it was due to excessive marching in the military. A CT scan revealed a normal cervical spine at that time.

The Veteran was afforded a VA examination in October 2003.  An X-ray examination showed minimal degenerative joint disease of the cervical spine.  The examiner also diagnosed a muscle spasm of the neck.

In a June 2004 rating decision, the RO denied service connection for a neck disability because there was no evidence that the condition was related to service.  

The Veteran now contends that had he been afforded his original VA examination within a year of separation from service, his cervical spine arthritis would have been discovered at that time and service connection would have been presumed pursuant to 38 C.F.R. § 3.307.  Also, his neck curvature, bilateral hand numbness, chronic neck pain, and his legs giving out were not taken into consideration at the time, even though the Veteran believes these symptoms were related to his neck disorder.

After carefully reviewing the evidence of record in January 2004, the Board finds that there was a tenable basis for the RO's denial of the claim for service connection for a neck condition based on the facts presented and the applicable law extant at that time.  Although the Veteran was diagnosed with arthritis of the cervical spine, there was no neck injury shown in service and no indication that his arthritis may be related to service.

The Veteran argues that the RO erred by delaying his VA examination for several months after he filed his claim.  Had he been provided an examination within a year of separation from service, he argues, his arthritis would have been discovered and presumed service-connected under 38 C.F.R. § 3.307.  However, a violation of the duty to assist, such as providing an untimely VA examination, is not adequate to raise a valid argument of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  

Therefore, his appeal must be dismissed.


ORDER

As the Veteran has not raised a valid claim of CUE in the January 2004 rating decision denying entitlement to service connection for a neck condition, the appeal is dismissed.


REMAND

The Veteran contends that an earlier effective date for service connection for a left knee disability is warranted because the January 2004 rating decision denying service connection for left knee disability was clearly and unmistakably erroneous.
The RO has not addressed this basis for the claim.  
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should readjudicate the Veteran's claim for an earlier effective date for service connection for left knee disability based on the allegation of clear and unmistakable error in the January 2004 rating decision denying service connection for left knee disability.  If the decision is unfavorable to the Veteran, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


